El Juez Asociado Señok Aldeeí-,
emitió la opinión del tribunal.
Bernabé Sabalier era dueño según el registro de la pro-piedad de la-finca número 1923 de la cual segregó y vendió a la Federación Libre de Trabajadores de- Puerto Rico una parcela de 487 metros con 25 centímetros cuadrados que originó la finca número 663 que compró luego el Banco de San «3 «an. El resto que quedó a Sabalier de la finca nú-mero 1923, con deducción de algunos solares que liabía ena-jenado, lo vendió en su nombre su apoderado Santiago> Iglesias al Banco de San Juan, teniendo abora esa inscrip-ción una nota marginal puesta en julio de 1921 de haber sido interpuesta una demanda por Sabalier contra Santiago-Iglesias y contra el Banco ele San Juan interesando se declare la nulidad e inexistencia de la expresada venta.
El Banco de San Juan vendió a Luisa Paniagua un solar de 383 metros y 74 centímetros cuadrados que fué ins-crito en 1923 con el número 2292, después de la anotación de la demanda, como segregación de la finca Melilla que es la que antes hemos mencionado en segundo término com-prada por el banco al apoderado de Sabalier, y posterior-mente se presentó en el registro otra escritura otorgada por el banco y por Luisa Paniagua haciendo constar que esa venta no es segregación de la finca Melilla como se dijo en la escritura de venta sino de la otra parcela que el banco compró a la Federación Libre de Trabajadores, pro-cedente también de Sabalier.' Al pie de esa escritura de rectificación el registrador puso la siguiente nota:
“Inscrita la rectificación a que se refiere este documento con vista de la autorización del Banco de San Juan, en cuanto al resto que queda a Doña Luisa Paniagua on virtud de haber segregado-una porción de 181 metros 83 centímetros cuadrados, al folio 113. vuelto del tomo 36 de Santurce Sur, finca número 2292, inscripción segunda, en cuyo asiento no se ha rectificado el estado de cargas en cuanto a la demanda de Bernabé Sabalier por no haber intervenido-este demandante en la escritura.”
*29La cuestión propuesta por la recurrente Paniagua es que el registrador debe hacer la rectificación constante en esa escritura en las inscripciones de la finca 1923, que es la primitiva finca de Sabalier y cuyo resto vendió su apode-rado al Banco de San Juan, y en la 2292, que es la inscrip-ción de la compra hecha por la recurrente, haciendo cons-tar que la segregación de la finca 2292 procede de la nú-mero 663 y no de la número 1923.
Aunque no consta de los documentos que nos han sido presentados para resolver este recurso, al hacer el regis-trador la inscripción primera de la finca número 2292 a favor de Luisa Paniagua como segregación de la finca Me-lilla que el Banco de San Juan compró al apoderado de Sa-balier como resto de la finca número 1923, tuvo que hacer constar en ésta por n7ota marginal la segregación expre-sada, como así lo reconoce la recurrente en su alegato que ocurrió y, por esto, para que la rectificación pueda hacerse constar en la finca 1923 que reclama Sabalier y en la 2292 que es parte' segregada de aquélla para Luisa Paniagua es necesario el consentimiento de Bernabé Sabalier por exi-girlo así el estado de derecho creado en el registro, aunque por la rectificación parezca que se restituya a la finca Me-lilla número 1923 lo que de ella se decía haber sido segre-gado y que! por tal motivo no resulte aparente perjuicio para Sabalier, pues se pretende que. se rectifique un error que no es material (clerical) sino de concepto, porque se trata de hacer constar que una parcela que se dijo segre-gada de una finca que es objeto de un pleito no está afecta a las resultancias del mismo por no ser segregación de dicha finca sino de otra distinta, error que no resulta de la anotación que se pretende rectificar por lo que es de apli-cación el artículo 256 de la Ley Hipotecaria preceptivo ■ de que los errores de conceptos Cometidos en inscripciones, anotaciones o cancelaciones o en los asientos referentes a ellos, cuando no resultan claramente de las mismas, no se *30rectificarán sin el acnerdo unánime de todos los interesados y del registrador o una providencia judicial que lo ordene.
Por consiguiente, para la rectificación que interesa la re-currente es necesario el consentimiento de Sabalier como alega el registrador, por lo que la nota recurrida debe ser confirmada.
El Juez Presidente Señor del Toro no intervino en la resolución de este caso.
El Juez Asociado Sr. Franco Soto disintió.